Citation Nr: 0316008	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  94-34 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
March 1971.  He has been represented throughout his appeal by 
AMVETS.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1992 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the veteran's claim for a higher 
rating for his hypertension.  To support his claim, he 
testified at a hearing at the RO in June 1993.  A local 
hearing officer conducted the hearing, and a transcript of it 
is of record.  In 1997, the case was transferred to the RO 
in Buffalo, New York, and that office forwarded the appeal to 
the Board.  

The Board, on three prior occasions, has had to remand the 
case to the RO for further development and consideration-
initially in July 1997, again in June 1999, and most recently 
in June 2001.  That development finally has been completed.  


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for VA 
medical examinations scheduled in connection with his claim 
for an increased rating for his hypertension.  

2.  The rating criteria for evaluating cardiovascular 
disabilities, including hypertension, were revised during the 
pendency of this appeal; but neither version of the criteria, 
new or old, is more favorable to the veteran.  

3.  Since filing his claim for a higher rating for 
hypertension, the veteran has not had a diastolic blood 
pressure of predominantly 110 or more with definite symptoms, 
nor has the record otherwise shown a diastolic pressure 
predominantly 110 or more or a systolic pressure 
predominantly 200 or more.  


CONCLUSION OF LAW

The criteria have not been met for a rating higher than 10 
percent for hypertension, under the rating criteria in effect 
either prior to or since January 12, 1998.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.1, 
4.7, 4.104, Diagnostic Code 7101 (2002); Diagnostic Code 7101 
(1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the requirement of submitting a well-grounded 
claim and redefines VA's obligations insofar as notifying and 
assisting veterans in developing their claims.  

First, the VA has a duty to notify the claimant and 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103.  Second, the VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice of the 
evidence needed to substantiate his claim.  This occurred in 
the rating decision appealed, the statement of the case, and 
the supplemental statements of the case since issued.  
Collectively, these documents informed him of the type of 
evidence required to prevail, the governing laws and 
regulations, the evidence that had been obtained and 
considered, and both his and VA's responsibilities in 
developing his claim.  In a December 1998 Supplemental 
statement of the case, the RO also provided the veteran with 
the rating criteria for cardiovascular disease effective 
January 1998.  In October and November 2002 letters, the RO 
also informed the veteran of the VCAA, what information or 
evidence VA still needed from him, what information VA 
already had, which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf, and provided him with the regulation, 
38 C.F.R. § 3.655, Failure to Report for VA examination.  The 
RO also informed him that it would obtain any VA or other 
Federal records that he identified and of what specific 
evidence he needed to provide and what evidence VA would 
attempt to obtain on his behalf.  38 U.S.C.A. § 5103(a); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  

The veteran was also afforded VA examinations in April 1998 
and October 1999.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2002).  The above examination reports 
did not provide sufficient evidence to adjudicate the 
veteran's claim.  He failed to report for VA examinations 
scheduled for him in November 1999 and August 2001.  In 
November 2002, the RO offered the veteran a chance to 
reschedule the missed examinations, and he did not respond.  

In the Board's remand of June 2001, a letter from the RO in 
October 2002, and a Supplemental Statement of the Case in 
February 2003, the veteran was informed of the consequences 
for failing to report for VA examination pursuant to 38 
C.F.R. § 3.655.  In Olson v. Principi, 3 Vet. App. 480 (1992) 
the veteran failed to report for scheduled examinations, and 
it was reiterated that the duty to assist is not always a 
one-way street, or a blind alley; and that the veteran must 
be prepared to cooperate 


with the VA's efforts to provide an adequate medical 
examination and by submitting all the medical evidence 
supporting her claim.  See also Wood v. Derwinski, 
1 Vet. App. 190 (1991).  In this case, the Board finds that, 
based on the failed attempt to provide the veteran complete 
examination, VA has done everything reasonably possible to 
assist him in this regard; therefore, no further assistance 
to the veteran is required.  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case. In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Finally, the Board's consideration of the VCAA regulations in 
the first instance is not prejudicial to the veteran because 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the VCAA.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).




II.  Factual Background

The records reflect that the veteran entered active duty in 
September 1967.  The enlistment examination, conducted in 
July 1967, revealed a blood pressure reading of 178/88.  
During a period of hospitalization for hepatitis in 
September 1968, treatment records reflect blood pressure 
readings of 132/66 on admission, and 160/82.  On the occasion 
of a separation examination in March 1971, the veteran 
reported a history of chest pains, shortness of breath, 
and high blood pressure; a three-day blood pressure check was 
recommended, but there is no indication of record that it was 
performed.  

On his initial VA examination in October 1972, blood pressure 
readings were 190/100 while sitting, 200/100 while in the 
recumbent position, 180/100 sitting after exercise, 180/90 
and 175/95 minutes after exercise.  An electrocardiographic 
examination revealed sinus tachycardia; otherwise, the 
results were normal.  The diagnosis was hypertension.  A 
chest x-ray revealed the heart to be normal in size and 
shape.  

Based upon the above clinical findings, a rating action of 
November 1972 established service connection for 
hypertension; a 10 percent disability rating was assigned, 
effective June 1, 1972.  

On the occasion of a VA examination in October 1978, the 
veteran complained of headaches and occasional dizzy spells; 
he also reported chest pain and being dyspneic.  Blood 
pressure reading was 160/90.  No murmurs were heard.  
There was a questionable S4.  There was no S3.  No abnormal 
pulsations were noted.  Point of maximal impulse at the 5th 
intercostals space at the 
mid-clavicular line.  The diagnosis was hypertension.  



The veteran's claim for an increased rating for hypertension 
was received in January 1992.  Medical evidence of record, 
during the period from May 1991 through 1993, show that the 
veteran received periods of hospitalization and clinical 
evaluation several disabilities.  During a clinical visit in 
May 1991, a blood pressure reading of 120/72 was noted.  The 
veteran was admitted to a hospital for detox in February 
1992; it was noted that he was seen by medicine for his 
hypertension and was started on Nifedipine.  A private 
disability evaluation in March 1993 reported a blood pressure 
reading of 174/102.  A progress note dated in July 1993 
revealed a blood pressure reading of 150/100.  

At his personal hearing in June 1993, the veteran maintained 
that although he was on medication, but his blood pressure 
was still high.  On the occasion of a pulmonary examination 
in December 1993, blood pressure reading was 180/88.  The 
heart had regular rate and rhythm.  Another VA respiratory 
examination was conducted in May 1994, at which time blood 
pressure reading was 160/80.  

On the occasion of a VA respiratory examination in February 
1998, the veteran stated that he was started on 
antihypertensive medication in approximately 1991; he stated 
that secondary to "overmedication," he suffered frequent 
syncopal episodes.  As a result, he stopped all of his 
medication.  The veteran reported intermittent left sided 
chest pain, usually associated with an episode of bronchitis.  
The veteran indicated that he was told that he had a heart 
murmur; he also had a lot of EKGs, with no specific diagnosis 
of heart disease.  The veteran's blood pressure readings 
were: 178/86 while sitting in the left arm, 184/70 in the 
right arm while lying supine, and 186/80 in the right arm 
while standing.  His heart rate was 84 and regular; his 
respirations were within normal limits.  Examination of the 
heart revealed S1, S2, with regular rate and rhythm; there 
was no S3.  There was a positive S4.  There was no murmur, 
click, or rub appreciated.  The PMI was displaced medially 
and down, best palpated under the left rib cage.  The 
pertinent diagnosis was hypertension, poorly controlled off 
medication.  



In April 1998, the veteran was afforded a VA heart 
examination.  At that time, he indicated that other than the 
fact that he was told that he had a heart murmur at one 
point, he had no history of heart disease.  With respect to 
his pulmonary symptoms, he had a chronic cough productive of 
white sputum that would change color to green if he got an 
infection.  He was dyspneic on getting dressed and if he 
tried to carry anything, and his shortness of breath was 
worse.  If he walked a block, he became very winded.  It was 
noted that he had swelling of his legs a few years ago that 
was treated with a diuretic; now, he experienced the swelling 
only occasionally and did not use any diuretic medication.  
He was on Fosinopril for his blood pressure.  It was also 
noted that he voluntarily lost approximately 100 pounds in 
the past 1 and 1/2 years.  Blood pressure taken in the right 
arm sitting were 120/80, 120/80 and 120/78.  There was some 
increased T1 diameter of the chest with diminution of breath 
sounds; no wheezing was apparent.  There was no clubbing or 
cyanosis.  He had no edema at this time.  The examiner 
explained that cardiac stress test was probably inappropriate 
because of the lack of evidence of heart disease and, due to 
the severity of his pulmonary disease, he probably could not 
tolerate the treadmill.  The pertinent diagnosis was 
hypertension, well controlled.  

Received in July 1999 were medical evidence from Social 
Security Administration (SSA), dated from March 1993 to March 
1998, showing ongoing treatment for several disabilities 
including hypertension.  During a disability evaluation in 
March 1993, it was indicated that the veteran was taking 
Nifedipine 10 mg three times per day.  It was noted that he 
had chest pains that were probably due to anxiety.  Blood 
pressure reading at that time was 174/102.  The impression 
was hypertension; the examiner stated that the veteran had 
hypertension with no evidence of gross end organ damage.  In 
April 1997, blood pressure reading was 140/86.  The veteran 
was admitted to a hospital for evaluation of a compression 
fracture of the back in October 1997.  On admission, blood 
pressure reading was 156/75; three hours later, blood 
pressure reading was 165/84.  In December 1997, the veteran 
was seen for laceration of the left thumb; upon arriving in 
triage, his blood pressure reading was 140/74.  The veteran 
was again examiner for disability benefits in February 1998, 
at which time he reported suffering a heart attack in 1992; 
however, he stated that he had had no problem since then.  On 
examination, blood pressure reading was 144/98.  The heart 
had regular rhythm, with no murmurs or gallops.  The 
impression was high blood pressure.  

The veteran was afforded a VA compensation examination in 
October 1999, at which time it was noted that he was taking 
10 mg of Fosinopril per day.  He had no specific cardiac 
symptoms.  He had pitting edema of both lower legs associated 
with marked breakdown of the skin (it was noted that the 
veteran was told that this was phlebitis).  There was only 
minimal neck vein distension at 45 degrees.  He had wheezing.  
No rales were heard.  Blood pressures were 180/110 on three 
occasions sitting, and 180/90 times three supine.  The 
examiner indicated that it was difficult to decide if the 
veteran had failure as much as his shortness of breath may be 
related to his emphysema.  He had apparently not had any 
recent echocardiogram, which would be helpful in evaluating 
his cardiac status.  The impression was hypertension, 
possibly early congestive failure, although edema could be on 
the basis of phlebitis.  


III.  Legal Analysis

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2002).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2002).  



When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Hypertension is rated pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  The veteran has had a 10 percent 
rating for this condition since the effective date of the 
grant of service connection, June 1, 1972.  



Under the provisions of Diagnostic Code 7101, entitled 
"Hypertensive vascular disease (essential arterial 
hypertension)," a 10 percent rating is warranted where the 
diastolic pressure is predominantly 100 or more and a 20 
percent disability rating is warranted where the diastolic 
pressure is predominantly 110 or more with definite symptoms.  
Additionally, a 40 percent disability rating is warranted 
where the diastolic pressure is predominantly 120 or more 
with moderately severe symptoms and a 60 percent rating is 
warranted when the diastolic pressure is predominantly 130 or 
more with severe symptoms.  When continuous medication is 
shown necessary for the control of hypertension with a 
history of diastolic blood pressure predominantly 100 or 
more, a minimum rating of 10 percent will be assigned.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  

In January 1998, new rating criteria for the cardiovascular 
system became effective. 62 Fed. Reg. 65, 207 (December 11, 
1997).  Under the revised criteria of Diagnostic Code 7101 
for hypertensive vascular disease (hypertension and isolated 
systolic hypertension), where the diastolic pressure is 
predominantly 130 or more, a 60 percent rating is warranted.  
Where the diastolic pressure is predominantly 120 or more, a 
40 percent rating is warranted.  With diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more, a 20 percent rating is warranted. With diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more, or where there is a history of 
diastolic pressure predominantly 100 or more which requires 
continuous medication for control, a 10 percent rating is 
warranted.  Hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  The term hypertension means that 
the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  38 
C.F.R. § 4.104, Code 7101 (2002).  



The veteran is entitled to have his claim evaluated under 
both the old and the new hypertension rating criteria, and to 
have criteria most favorable to his claim applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Therefore, both the old 
and the new hypertension rating criteria must be considered.  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  38 
U.S.C.A. § 5110(g) (West 1991) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the Act or administrative issue).  
Therefore, the Board must consider whether the old criteria 
or the new criteria from the January 1998 effective date are 
more favorable to the veteran.  

The Board has considered all of the evidence of record.  In 
sum, under the old criteria, the veteran's hypertension does 
not meet the requirements for a 20 percent rating as his 
diastolic pressure was never 110 or more.  Under the new 
criteria, the veteran's hypertension does not meet the 
requirements for a 20 percent rating as his diastolic 
pressure was never 110 or more and his systolic pressure was 
never 200 or more.  Accordingly, a higher rating is not 
warranted under either version of the rating criteria for 
hypertension and, as such, neither version is more favorable 
to the veteran.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is in order.  The evidence in this case fails 
to show that the veteran's hypertension now causes or has in 
the past caused marked interference with his employment, or 
that such has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  

Because of the veteran's failure to report for VA 
examinations, more current findings are not available.  The 
preponderance of the evidence is against a higher evaluation 
for his hypertension based on the medical evidence that is 
available.  Thus, the benefit-of-the-doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
supra.  


ORDER

The claim for a rating higher than 10 percent for 
hypertension is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

